Exhibit 10.3

GUARANTY AND SURETYSHIP AGREEMENT


THIS GUARANTY AND SURETYSHIP AGREEMENT (this “Guaranty”) is made and entered
into as of this 17th day of April, 2008, by BERLINER COMMUNICATIONS,
INC. (the“Guarantor”), with an address at 97 Linden Avenue, Elmwood Park, New
Jersey 07407, in consideration of the extension of credit by PNC BANK, NATIONAL
ASSOCIATION (the “PNC”), with an address at PNC Bank Center, Two Tower Center,
East Brunswick, New Jersey 08816, the various financial institutions named in
the Loan Agreement (as defined herein) or which hereafter become a party thereto
(together with PNC collectively, “Lenders”), and PNC as agent for Lenders (in
such capacity, “Agent”), to BCI COMMUNICATIONS, INC. (the “Borrower”), and other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged.


1. Guaranty of Obligations. The Guarantor hereby unconditionally guarantees, and
becomes surety for, the prompt payment and performance of all loans, advances,
debts, liabilities, obligations, covenants and duties owing by the Borrower to
the Agent for the benefit of the Lenders, any Lender or to any other direct or
indirect subsidiary of the parent of any Lender, of any kind or nature, present
or future (including any interest accruing thereon after maturity, or after the
filing of any petition in bankruptcy, or the commencement of any insolvency,
reorganization or like proceeding relating to the Borrower, whether or not a
claim for post-filing or post-petition interest is allowed in such proceeding),
whether direct or indirect (including those acquired by assignment or
participation), absolute or contingent, joint or several, due or to become due,
now existing or hereafter arising, whether or not (i) evidenced by any note,
guaranty or other instrument, (ii) arising under a certain Revolving Credit and
Security Agreement dated the date hereof by and among the Borrower, the Agent
and the Lenders, as may be amended, modified, restated and/or replaced from time
to time, (the “Loan Agreement”), any other agreement, instrument or document,
(iii) for the payment of money, (iv) arising by reason of an extension of
credit, opening of a letter of credit, loan, equipment lease or guarantee, (v)
under any interest or currency swap, future, option or other interest rate
protection or similar agreement, (vi) under or by reason of any foreign currency
transaction, forward, option or other similar transaction providing for the
purchase of one currency in exchange for the sale of another currency, or in any
other manner, or (vii) arising out of overdrafts on deposit or other accounts or
out of electronic funds transfers (whether by wire transfer or through automated
clearing houses or otherwise) or out of the return unpaid of, or other failure
of the Agent or Lenders to receive final payment for, any check, item,
instrument, payment order or other deposit or credit to a deposit or other
account, or out of the Agent's or Lender’s non-receipt of or inability to
collect funds or otherwise not being made whole in connection with depository or
other similar arrangements; and any amendments, extensions, renewals and
increases of or to any of the foregoing, and all costs and expenses of the Agent
or Lenders incurred in the documentation, negotiation, modification,
enforcement, collection and otherwise in connection with any of the foregoing,
including reasonable attorneys' fees and expenses (hereinafter referred to
collectively as the “Obligations”). If the Borrower defaults under any such
Obligations, the Guarantor will pay the amount due to the Agent for the benefit
of the Lenders.


2.  Nature of Guaranty; Waivers.  This is a guaranty of payment and not of
collection and the Agent shall not be required or obligated, as a condition of
the Guarantor's liability, to make any demand upon or to pursue any of its
rights against the Borrower, or to pursue any rights which may be available to
it with respect to any other person who may be liable for the payment of the
Obligations.
 
1

--------------------------------------------------------------------------------


 
This is an absolute, unconditional, irrevocable and continuing guaranty and will
remain in full force and effect until all of the Obligations have been
indefeasibly paid in full, and the Agent has terminated this Guaranty. This
Guaranty will remain in full force and effect even if there is no principal
balance outstanding under the Obligations at a particular time or from time to
time. This Guaranty will not be affected by any surrender, exchange, acceptance,
compromise or release by the Agent or any Lender of any other party, or any
other guaranty or any security held by it for any of the Obligations, by any
failure of the Agent or any Lender to take any steps to perfect or maintain its
lien or security interest in or to preserve its rights to any security or other
collateral for any of the Obligations or any guaranty, or by any irregularity,
unenforceability or invalidity of any of the Obligations or any part thereof or
any security or other guaranty thereof. The Guarantor's obligations hereunder
shall not be affected, modified or impaired by any counterclaim, set-off
recoupment, deduction or defense based upon any claim the Guarantor may have
(directly or indirectly) against the Borrower or the Agent or any Lender, except
payment or performance of the Obligations.


Notice of acceptance of this Guaranty, notice of extensions of credit to the
Borrower from time to time, notice of default, diligence, presentment, notice of
dishonor, protest, demand for payment, and any defense based upon the Agent's or
any Lender’s failure to comply with the notice requirements under Sections 9-611
and 9-612 of the Uniform Commercial Code as in effect from time to time are
hereby waived. The Guarantor waives all defenses based on suretyship or
impairment of collateral.


The Agent or the Lenders at any time and from time to time, without notice to or
the consent of the Guarantor, and without impairing or releasing, discharging or
modifying the Guarantor's liabilities hereunder, may (a) change the manner,
place, time or terms of payment or performance of or interest rates on, or other
terms relating to, any of the Obligations; (b) renew, substitute, modify, amend
or alter, or grant consents or waivers relating to any of the Obligations, any
other guaranties, or any security for any Obligations or guaranties; (c) apply
any and all payments by whomever paid or however realized including any proceeds
of any collateral, to any Obligations of the Borrower in such order, manner and
amount as the Agent or the Lenders may determine in its sole discretion;
(d) settle, compromise or deal with any other person, including the Borrower or
the Guarantor, with respect to any Obligations in such manner as the Agent or
any Lender deems appropriate in its sole discretion; (e) substitute, exchange or
release any security or guaranty; or (f) take such actions and exercise such
remedies hereunder as provided herein.


3.  Repayments or Recovery from the Agent.  If any demand is made at any time
upon the Agent or the Lenders for the repayment or recovery of any amount
received by it in payment or on account of any of the Obligations and if the
Agent or the Lenders repays all or any part of such amount by reason of any
judgment, decree or order of any court or administrative body or by reason of
any settlement or compromise of any such demand, the Guarantor will be and
remain liable hereunder for the amount so repaid or recovered to the same extent
as if such amount had never been received originally by the Agent or such
Lenders. The provisions of this section will be and remain effective
notwithstanding any contrary action which may have been taken by the Guarantor
in reliance upon such payment, and any such contrary action so taken will be
without prejudice to the Agent's rights hereunder and will be deemed to have
been conditioned upon such payment having become final and irrevocable.


4. Financial Statements. Unless compliance is waived in writing by the Agent or
until all of the Obligations have been paid in full, the Guarantor will promptly
submit such information relating to the Guarantor’s affairs as requested by the
Agent from time to time in it sole discretion.
 
2

--------------------------------------------------------------------------------


 
5.  Enforceability of Obligations.  No modification, limitation or discharge of
the Obligations arising out of or by virtue of any bankruptcy, reorganization or
similar proceeding for relief of debtors under federal or state law will affect,
modify, limit or discharge the Guarantor's liability in any manner whatsoever
and this Guaranty will remain and continue in full force and effect and will be
enforceable against the Guarantor to the same extent and with the same force and
effect as if any such proceeding had not been instituted. The Guarantor waives
all rights and benefits which might accrue to it by reason of any such
proceeding and will be liable to the full extent hereunder, irrespective of any
modification, limitation or discharge of the liability of the Borrower that may
result from any such proceeding.


The Guarantor expressly waives the effect of any statute of limitations or other
limitations on any actions under this Guaranty.


6.  Events of Default.  Any Event of Default (as defined in the Loan Agreement)
shall constitute an “Event of Default” hereunder. Upon the occurrence of any
Event of Default, (a) the Guarantor shall pay to the Agent the amount of the
Obligations (exclusive of Obligations under any interest rate swap agreements
with any Lenders or any of their affiliates, which shall be controlled by such
interest rate swap agreements); or (b) on demand of the Agent, the Guarantor
shall immediately deposit with the Agent, in U.S. dollars, all amounts due or to
become due under the Obligations, and the Agent may at any time use such funds
to repay the Obligations; or (c) the Agent in its discretion may exercise with
respect to any collateral any one or more of the rights and remedies provided a
secured party under the applicable version of the Uniform Commercial Code; or
(d) the Agent in its discretion may exercise from time to time any other rights
and remedies available to it at law, in equity or otherwise.


7. Right of Setoff. In addition to all liens upon and rights of setoff against
the Guarantor’s money, securities or other property given to the Agent or to any
Lenders by law, the Agent shall have, with respect to the Guarantor's
obligations to the Agent under this Guaranty and to the extent permitted by law,
a contractual possessory security interest in and a contractual right of setoff
against, and the Guarantor hereby grants Agent a security interest in, and
hereby assigns, conveys, delivers, pledges and transfers to the Agent or to any
Lenders all of the Guarantor's right, title and interest in and to, all of the
Guarantor’s deposits, moneys, securities and other property now or hereafter in
the possession of or on deposit with, or in transit to, the Agent, any Lenders
or any other direct or indirect subsidiary of any parent of any Lender, whether
held in a general or special account or deposit, whether held jointly with
someone else, or whether held for safekeeping or otherwise, excluding, however,
all IRA, Keogh, and trust accounts. Every such security interest and right of
setoff may be exercised without demand upon or notice to the Guarantor. Every
such right of setoff shall be deemed to have been exercised immediately upon the
occurrence of an Event of Default hereunder without any action of the Agent,
although the Agent may enter such setoff on its books and records at a later
time.


8. Collateral. This Guaranty is secured by the property described in the Loan
Agreement and in any collateral security documents which the Guarantor executes
and delivers to the Agent and by such other collateral as previously may have
been or may in the future be granted to the Agent to secure any Obligations of
the Guarantor to the Agent.


9.  Costs.  To the extent that the Agent incurs any costs or expenses in
protecting or enforcing its rights under the Obligations or this Guaranty,
including reasonable attorneys' fees and the costs and expenses of litigation,
such costs and expenses will be due on demand, will be included in the
Obligations and will bear interest from the incurring or payment thereof at the
Default Rate (as defined in the Loan Agreement).
 
3

--------------------------------------------------------------------------------


 
10. Postponement of Subrogation. Until the Obligations are indefeasibly paid in
full, expire, are terminated and are not subject to any right of revocation or
rescission, the Guarantor postpones and subordinates in favor of the Agent or
its designee (and any assignee or potential assignee) any and all rights which
the Guarantor may have to (a) assert any claim whatsoever against the Borrower
based on subrogation, exoneration, reimbursement, or indemnity or any right of
recourse to security for the Obligations with respect to payments made
hereunder, and (b) any realization on any property of the Borrower, including
participation in any marshalling of the Borrower's assets.


11. Notices.  All notices, demands, requests, consents, approvals and other
communications required or permitted hereunder (“Notices”) must be in writing
and will be effective upon receipt. Notices may be given in any manner to which
the Agent and the Guarantor may separately agree, including electronic mail.
Without limiting the foregoing, first-class mail, facsimile transmission and
commercial courier service are hereby agreed to as acceptable methods for giving
Notices. Regardless of the manner in which provided, Notices may be sent to
addresses for the Agent and the Guarantor as set forth above or to such other
address as either may give to the other for such purpose in accordance with this
section.


12.  Preservation of Rights.  No delay or omission on the Agent's part to
exercise any right or power arising hereunder will impair any such right or
power or be considered a waiver of any such right or power, nor will the Agent's
action or inaction impair any such right or power. The Agent's rights and
remedies hereunder are cumulative and not exclusive of any other rights or
remedies which the Agent may have under other agreements, at law or in equity.
The Agent may proceed in any order against the Borrower, the Guarantor or any
other obligor of, or collateral securing, the Obligations.


13. Illegality. If any provision contained in this Guaranty should be invalid,
illegal or unenforceable in any respect, it shall not affect or impair the
validity, legality and enforceability of the remaining provisions of this
Guaranty.


14. Changes in Writing. No modification, amendment or waiver of, or consent to
any departure by the Guarantor from, any provision of this Guaranty will be
effective unless made in a writing signed by the Lenders, and then such waiver
or consent shall be effective only in the specific instance and for the purpose
for which given. No notice to or demand on the Guarantor will entitle the
Guarantor to any other or further notice or demand in the same, similar or other
circumstance.


15. Entire Agreement. This Guaranty (including the documents and instruments
referred to herein) constitutes the entire agreement and supersedes all other
prior agreements and understandings, both written and oral, between the
Guarantor and the Agent with respect to the subject matter hereof; provided,
however, that this Guaranty is in addition to, and not in substitution for, any
other guarantees from the Guarantor to the Agent.


16. Successors and Assigns. This Guaranty will be binding upon and inure to the
benefit of the Guarantor and the Agent and their respective heirs, executors,
administrators, successors and assigns; provided, however, that the Guarantor
may not assign this Guaranty in whole or in part without the Agent's prior
written consent and the Agent at any time may assign this Guaranty in whole or
in part.
 
4

--------------------------------------------------------------------------------


 
17. Interpretation. In this Guaranty, unless the Agent and the Guarantor
otherwise agree in writing, the singular includes the plural and the plural the
singular; references to statutes are to be construed as including all statutory
provisions consolidating, amending or replacing the statute referred to; the
word “or” shall be deemed to include “and/or”, the words “including”, “includes”
and “include” shall be deemed to be followed by the words “without limitation”;
and references to sections or exhibits are to those of this Guaranty. Section
headings in this Guaranty are included for convenience of reference only and
shall not constitute a part of this Guaranty for any other purpose. If this
Guaranty is executed by more than one party as Guarantor, the obligations of
such persons or entities will be joint and several. All capitalized terms not
otherwise defined herein shall have the definition ascribed to them in the Loan
Agreement.


18. Indemnity. The Guarantor agrees to indemnify each of the Lenders, each legal
entity, if any, who controls any Lender and each of their respective directors,
officers and employees (the “Indemnified Parties”), and to hold each Indemnified
Party harmless from and against, any and all claims, damages, losses,
liabilities and expenses (including all fees and charges of internal or external
counsel with whom any Indemnified Party may consult and all expenses of
litigation and preparation therefor) which any Indemnified Party may incur or
which may be asserted against any Indemnified Party by any person, entity or
governmental authority (including any person or entity claiming derivatively on
behalf of the Guarantor), in connection with or arising out of or relating to
the matters referred to in this Guaranty, whether (a) arising from or incurred
in connection with any breach of a representation, warranty or covenant by the
Guarantor, or (b) arising out of or resulting from any suit, action, claim,
proceeding or governmental investigation, pending or threatened, whether based
on statute, regulation or order, or tort, or contract or otherwise, before any
court or governmental authority; provided, however, that the foregoing indemnity
agreement shall not apply to any claims, damages, losses, liabilities and
expenses solely attributable to an Indemnified Party's gross negligence or
willful misconduct. The indemnity agreement contained in this Section shall
survive the termination of this Guaranty and assignment of any rights hereunder.
The Guarantor may participate at its expense in the defense of any such claim.


19. Governing Law and Jurisdiction. This Guaranty has been delivered to and
accepted by the Agent and will be deemed to be made in the State of New Jersey.
THIS GUARANTY WILL BE INTERPRETED AND THE RIGHTS AND LIABILITIES OF THE AGENT
AND THE GUARANTOR DETERMINED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW
JERSEY, EXCLUDING ITS CONFLICT OF LAWS RULES. The Guarantor hereby irrevocably
consents to the exclusive jurisdiction of any state or federal court in the
county or judicial district in the State of New Jersey; provided that nothing
contained in this Guaranty will prevent the Agent from bringing any action,
enforcing any award or judgment or exercising any rights against the Guarantor
individually, against any security or against any property of the Guarantor
within any other county, state or other foreign or domestic jurisdiction. The
Guarantor acknowledges and agrees that the venue provided above is the most
convenient forum for both the Agent and the Guarantor. The Guarantor waives any
objection to venue and any objection based on a more convenient forum in any
action instituted under this Guaranty.
 
20. WAIVER OF JURY TRIAL. THE GUARANTOR IRREVOCABLY WAIVES ANY AND ALL RIGHT THE
GUARANTOR MAY HAVE TO A TRIAL BY JURY IN ANY ACTION, PROCEEDING OR CLAIM OF ANY
NATURE RELATING TO THIS GUARANTY, ANY DOCUMENTS EXECUTED IN CONNECTION WITH THIS
GUARANTY OR ANY TRANSACTION CONTEMPLATED IN ANY OF SUCH DOCUMENTS. THE GUARANTOR
ACKNOWLEDGES THAT THE FOREGOING WAIVER IS KNOWING AND VOLUNTARY.
 
5

--------------------------------------------------------------------------------


 
The Guarantor acknowledges that it has read and understood all the provisions of
this Guaranty, including the waiver of jury trial, and has been advised by
counsel as necessary or appropriate.


The due execution hereof as of the date first written above, with the intent to
be legally bound hereby.
 
ATTEST:
 
BERLINER COMMUNICATIONS, INC.
                   
   
              
By: 
             
Name: 
NICHOLAS DAY
Name:
RICHARD BERLINER
Title:
General Counsel and Secretary
 
Title:
Chief Executive Officer and President

 
6

--------------------------------------------------------------------------------

